Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-18, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, obtaining images of a mark printed by each of a group of industrial printers, creating a composite image from the obtained images,  wherein the printed marks appear as a repeating pattern in the composite image, detecting variations with a first resolution in the printed marks by comparison in the composite image, and creating an augmented image for display on a UI, in which the detected variations between the marks are magnified.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
An explanation of relevance of cited documents is found in the PCT Written Opinion of the ISA filed 10 June 2021. 
Note, WO 2018/017036 A1 does not disclose obtaining a mark printed by each of a group of industrial printers (as claimed) under the broadest reasonable interpretation of the claims, nor do the printed marks (each mark) that appear as a repeating pattern in the composite image (as claimed) read on the unique copies 3021 – 3023 of image 302 in ribbon 310 disclosed in WO 2018/017036 A1. Additionally, US 8259350 B2 does not disclose creating an augmented image for display on a UI, in which the detected variations between the marks are magnified (as claimed) under the broadest reasonable interpretation of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A Rogers/
Primary Examiner, Art Unit 2672
09 April 2022